DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 3/22/2022 have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -PROJECTION HEADLIGHT FOR VEHICLES WITH LIGHT GUIDES FORMED TO IMAGE TO DIFFERENT SUB-LIGHT DISTRIBUTIONS - -.
	
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
In claim 1, lines 4-5, change “a light source” to - -a second light source- - and “the light source” to - -the second light source- -.
In claim 4, line 5, change “deflection surfaces” to - -decoupling surfaces- -. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites “a secondary optic.”  Furthermore, Claim 1, lines 17-18 recite “a secondary optical unit.”  It is unclear if this is the same element or a different element (which is not described in the written description).  For the purposes of examination, “a secondary optical unit” will be examined as though it instead recited “the secondary optic.”
Claims 3-5 and 11 also recites “secondary optical unit,” which will similarly be examined as though they instead recite “secondary optic.”
Claims 2-14 are dependent on claim 1 and contain the same deficiencies.
	
	Claim Interpretation
	Claim 1, line 9, recites “an actuator.”  In the art, the term actuator is often used to mean an element that mechanically pushes another element, either an electronic element that pushes or an element which is pushed by a user which transfers the force to another element.  
	However, within the context of the disclosure and the claims, Applicant’s use of the term “actuator” appears to be an element that electronically controls the lighting units, such as to turn them on or off (Paragraph 31).  Oftentimes in the art this element is referred to as a “controller” or “driver.”  
Furthermore, as seen in the attached dictionary reference of actuator, the term actuator can refer to a “part of a machine or system that moves something or makes something work.” (emphasis added)  
Therefore, in the claims, the Examiner has interpreted the term “actuator” to include the scope of a light unit driver/controller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US PGPub 2021/0364144, citations herein are made in “A / B” format which refer to the US PGPUB/machine translation of foreign priority CN 2019/21088179.5, filed 7/11/2019, respectively) in view of Kawai et al. (US PGPub 2019/0226658 A1) and Dikau et al. (WO 2017/198516 A1, citations herein refer to the attached machine translation ) and Simchak et al. (US PGPub 2020/0072428 A1, citations herein are made in “A / B” format which refer to the US PGPUB/US provisional Application 62/727,087, filed 9/5/2018, respectively), or alternatively in further view of Marchal et al. (US PGPub 2018/0216794 A1).
As to claim 1, Zhou et al. discloses (Figs. 1 and 2) a projection headlight for vehicles, the projection headlight comprising: a first lighting unit 2, 10 comprising a light source 2 and a primary optical unit 10 for pre-shaping light exiting the light source (Paragraph 63 / Page 6, line 4-6); a second lighting unit 3, 20 comprising a light source 3 and a primary optical unit 20 for pre-shaping the light exiting the light source (Paragraph 63 / Page 6, lines 4-7) ; a secondary optic 40 for imaging (Paragraph 113 / Page 12, line 5) the light exiting the primary optical unit 10 of the first lighting unit 2, 10 in a region in front of the vehicle as a first light distribution  (Figs. 5A, 5B, Paragraph 81 / Page 8, line 25) and the light exiting the primary optical unit 20 of the second lighting unit 3, 20 as a second light distribution (Figs. 6A, 6B Paragraph 81 / Page 8, lines 25-26);; a diaphragm 31 with a diaphragm edge 311 to produce a light-dark boundary in the first light distribution (Paragraph 85 Page 9, lines 5-11).

    PNG
    media_image1.png
    377
    490
    media_image1.png
    Greyscale
Zhou et al.

    PNG
    media_image2.png
    367
    728
    media_image2.png
    Greyscale
Zhou et al.
Zhou et al. is silent as to Applicant’s actuator.
Kawai et al. teaches including a control circuit (not shown) in order to control the light emitting elements 3, 4 (Paragraph 50).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include an actuator (control circuit) in order to control the light emitting elements as taught by Kawai et al.  As the light emitting elements generate the first and second light distributions, controlling the light emitting elements would generate the first and second light distributions.
Zhou et al. in view of Kawai et al. is silent as to the primary optical units 10, 20 comprising light guide elements.
Dikau et al. teaches (Figs. 1 and 2) similar primary optical units 1, 2 being light guide units (Paragraph 40).

    PNG
    media_image3.png
    413
    525
    media_image3.png
    Greyscale
Dikau et al.

    PNG
    media_image4.png
    388
    533
    media_image4.png
    Greyscale
Dikau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the primary optical units as light guide units since the selection from among known suitable types of optical units for their known purposes is generally within the abilities of one having ordinary skill in the art.  
Zhou et al. discloses the optical elements of the primary optical units 10, 20, being designed to be formed differently (Fig. 1), but Zhou et al. in view of Kawai et al. and Dikau et al. is silent as to one of the primary optical units being designed such that exiting the light guide elements is imaged to different sub-light distributions.
Simchak et al. teaches (Figs. 1-3) imaging light outputs from different elements 131-133 into different sub-light distributions 311, 312 with individual control of the light sources in order to avoid glare to occupants of other vehicles or pedestrians (Paragraph 23 / Paragraph 15).

    PNG
    media_image5.png
    472
    634
    media_image5.png
    Greyscale
Simchak et al.

    PNG
    media_image6.png
    493
    333
    media_image6.png
    Greyscale
Simchak et al.

    PNG
    media_image7.png
    467
    615
    media_image7.png
    Greyscale
Simchak et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include light outputs with individually addressable control in order to avoid glare to occupants of other vehicles or pedestrians, as taught by Simchak et al.
As the secondary optic 40 of Zhou et al. is paired with the first 10 and second 20 primary optics to image (Paragraph 113 / Page 12, line 5) the primary optics, the modified device will have the secondary optic imaging the sub-light distributions.
Zhou et al. discloses the optical elements of the primary optical units 10, 20, being designed to be formed differently and therefore satisfies the limitation of the claim.
Alternatively, Marchal et al. teaches (Figs. 1 and 3) similar optics 122, 132 with different shapes to emit light onto particular zones by individually addressing each light source (Paragraph 20).

    PNG
    media_image8.png
    313
    420
    media_image8.png
    Greyscale
Marchal et al.

    PNG
    media_image9.png
    291
    483
    media_image9.png
    Greyscale
Marchal et al.
Therefore, it would be obvious to one having ordinary skill in the art to make the light guides also formed different shapes in order to direct the light from individually addressed light sources to different zones, as taught by Marchal et al.
As to claims 2, 7 and 8, Zhou et al. appears to depict (Fig. 1) the primary optical units 10, 20 and the diaphragm 30, connected together in one piece.
Alternatively, Zhou et al. teaches the diaphragm 31 and light guide 32 are formed integrally into one piece by molding technologies (Paragraph 129).  Furthermore, Dikau et al. Teaches (Fig. 2) the primary optical unit 1 being integral with the diaphragm 9.  
Furthermore, as seen in MPEP §2144.04 (V) the desire to make elements integral instead of as separate parts is an obvious variation.  Furthermore, making the units of Zhou et al. integral would serve to connect the elements, thereby obviating the need for separate connectors or mounting structures.  Therefore, it would be obvious to one having ordinary skill in the art to form the  primary optical unit integral with the diaphragm, as taught by Dikau et al. and also to form the primary optical unit, which is already contacting or in close proximity to the diaphragm, to be integral in one piece with the diaphragm in order to reduce the need for other connectors or mounting structures and also as it is an obvious variation within the abilities of one having ordinary skill in the art.  
With respect to specifically the forming steps of injection molding (claim 7) and overmolding (claim 8) these are product by process type limitations that limit the claim only insofar as they limit the implied structure of the device.  As the device of Zhou et al. in view of Kawai et al. and Dikau et al. and Simchak et al., or alternatively in further view of Marchal et al. can be made by the well-known processes of injection molding and overmolding and the implied structure appears to be the already recited integral formation/common structural unit discussed above, the device of Zhou et al. in view of Kawai et al. and Dikau et al. and Simchak et al., or alternatively in further view of Marchal et al. satisfies the limitation of the claims.
As to claim 3, Zhou et al. in view of Kawai et al. and Dikau et al. and Simchak et al., or alternatively in further view of Marchal et al. teaches (Zhou et al. Fig. 2; Dikau et al. Fig. 2) that the primary optical unit of the first lighting unit has a light coupling surface (Zhou et al. adjacent #2; Dikau et al. #4) on a side facing the light source and a light decoupling surface (Zhou et al. facing #40, Dikau et al. #6) on a side facing away from the light source 2, wherein the light decoupling surface is shaped such that the light decoupled from the several light decoupling surfaces of the same is decoupled in different directions, so that it is imaged by the same secondary optical unit to the different sub-light distributions (see rejection of claim 1 in view of Simchak et al. and Marchal et al.).
As to claim 4, Zhou et al. in view of Kawai et al. and Dikau et al. and Simchak et al., or alternatively in further view of Marchal et al. teaches that (Zhou et al. Fig. 2; Dikau et al. Fig. 2)  the primary optical unit of the second lighting unit has a light coupling surface (Zhou et al. facing #3; Dikau et al. #3) on a side facing the light source and has a light decoupling surface (Zhou et al. #312, Figs. 3 and 6B; Dikau et al. #5) on a side facing away from the light source, wherein the light decoupling surface is shaped such that the light pre-shaped from several light deflection surfaces is decoupled in different directions, so that it is imaged by the same secondary optical unit to the different sub-light distributions. (see rejection of claim 1 in view of Simchak et al. and Marchal et al.).
As to claim 5, Zhou et al. discloses that the secondary optical unit is formed as a single lens (Fig. 2 #40).
As to claim 9, Zhou et al. teaches (Fig. 2) that an extension of the primary optical unit 10 of the first lighting unit and / or the second lighting unit in the main beam direction is less than half an extension of the diaphragm 31.
As to claim 10, Zhou et al. discloses that the diaphragm 31 has a diaphragm edge 311 forwardly disposed in the main beam direction, which is shaped in such a way that the first light distribution has a predetermined light-dark boundary with exclusive actuation of the light sources of the first lighting unit. (Figs. 5A and 5B, Paragraph 64 / Page 6, second to last line).
As to claim 11, Zhou et al. discloses that the primary optical unit 10 of the first lighting unit 2, 10 is designed such that via the secondary optical unit 40 the first light distribution is generated as a basic light distribution below a horizontal zero line (Fig. 5A), and that the primary optical unit 20 of the second lighting unit 3, 20 is formed in such a way that by means of the secondary optical unit 20 the second light distribution is generated as a range light distribution above the horizontal zero line (Fig. 6A Paragraph 80 / Page 8, lines 19-23).
As to claim 13, Zhou et al. discloses (Figs. 1 and 2) that the optical axis of the light sources runs in the main beam direction (Paragraphs 63 and 66 / Page 6, lines 22-26). 
As to claim 14, Zhou et al. discloses (Fig. 1) that the primary optical units 10 of the first lighting unit 2, 10 are arranged vertically above the primary optical units 20 of the second lighting unit 3, 20.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. in view of Kawai et al. and Dikau et al. and Simchak et al., or alternatively in further view of Marchal et al.  as applied to claim 5 above, or alternatively in view of Meyrenaud (US PGPub 2012/0039083 A1).
As to claim 5, Zhou et al. depicts the lens 40 as being plano-convex and having a focal point (Paragraph 67).  This type of lens is well-known in the art to be a converging lens with a single optical axis.
Alternatively, Meyrenaud teaches (Fig. 1, #20) the corresponding lens 20 to be a converging lens with single optical axis 4 (Paragraphs 78 and 108).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the lens a converging lens with a single optical axis, as it is taught as a suitable type of lens and the selection from among known lenses for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. in view of Kawai et al. and Dikau et al. and Simchak et al., or alternatively in further view of Marchal et al. as applied to claim 1 above, and further in view of Bauer et al. (US PGPub 2014/0321141 A1).
As to claim 12, Zhou et al. discloses (Fig. 7) that the diaphragm is at least partially coated with a shade material to reduce light passing between the different regions (Paragraphs 126-128).  Furthermore, the embodiment of Fig. 8 of Zhou et al. discloses varying the reflectance by including ripples.  
Zhou et al. is silent as to the shade layer being reflective.
Bauer et al. teaches (Figs. 3 and 4) coating a reflective layer on the top of corresponding diaphragm 120 in order to prevent light from the two distributions from negatively influencing each other (Paragraphs 106-108).
Therefore, in the absence of an explicit teaching as to whether the shade layer is reflective and the teaching by Bauer et al. that a similar layer for a similar purpose is reflective, one having ordinary skill in the art would find it obvious to look to the prior art for whether the function of shade layer can be satisfied by a reflective layer and therefore find it obvious to use a reflective layer, since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/             Examiner, Art Unit 2875  

/KEITH G. DELAHOUSSAYE/             Primary Examiner, Art Unit 2875